per curiam:
Hoy nos corresponde ejercer nuevamente nuestro poder disciplinario y ordenar la suspensión inme-diata e indefinida de un miembro de la profesión jurídica por no acatar las órdenes de este Tribunal.
A tales fines, procedemos a delimitar los hechos que nos mueven a imponer las medidas disciplinarias correspondientes.
I—i
El Ledo. Ricardo Santos Ortiz fue admitido al ejercicio de la abogacía el 30 de enero de 2002 y prestó juramento como notario el 19 de junio de 2002. El 8 de julio de 2016 la Sra. Usa M. Torres Canales presentó la queja de epígrafe contra el licenciado Santos Ortiz.(1) En síntesis, la señora *393Torres Canales indicó que para el 2010 solicitó los servicios de representación legal que la Unión de Organizadores y Personal de Oficina (Unión) les provee a sus miembros para el trámite de una querella sobre despido ante el Ne-gociado de Conciliación y Arbitraje del Departamento del Trabajo (Negociado). A esos fines, se le asignó al licenciado Santos Ortiz como su representante legal.
La señora Torres Canales señaló que, luego de cele-brarse varias vistas, el árbitro del Negociado a cargo de su caso le informó al licenciado Santos Ortiz que era necesario presentar un alegato para la resolución del pleito. Sin embargo, el abogado nunca presentó el escrito. Además, adujo que el licenciado Santos Ortiz no planificaba reuniones con suficiente tiempo antes de las vistas para discutir el segui-miento del caso, no se comunicaba con ella para informarle sobre el estado del caso y tampoco le había entregado el expediente de su caso, a pesar de habérselo pedido en va-rias ocasiones.
Luego de la presentación de la queja, el licenciado Santos Ortiz renunció al caso ante el Negociado y solicitó que le concediéramos un término para entregar el expediente original a la Unión y una copia del expediente a la señora Torres Canales. En respuesta, este Tribunal emitió una Resolución el 20 de septiembre de 2016, mediante la cual le concedió un término de 5 días laborables para que el abo-gado entregara los expedientes y nos acreditara el cumpli-miento con lo ordenado.(2)
El 4 de octubre de 2016 la señora Torres Canales pre-sentó una Moción urgente informativa, en la cual indicó que el licenciado Santos Ortiz aún no le había devuelto el expediente a pesar de la orden de este Tribunal. Conse-cuentemente, emitimos una Resolución el 14 de octubre de 2016 mediante la cual le concedimos al licenciado Santos *394Ortiz hasta el 20 de octubre de 2016 para que entregara el expediente original a la Unión y la copia de éste a la señora Torres Canales.(3) Además, le advertimos que el término concedido era final e improrrogable y que su incumpli-miento podría conllevar la suspensión del ejercicio de la abogacía, independientemente de los méritos de la queja. Asimismo, le ordenamos al abogado que presentara su con-testación a la queja y especificara las razones por las cua-les no debíamos imponerle sanciones disciplinarias. Sin embargo, el abogado incumplió nuevamente con nuestras órdenes.
Así las cosas, el 14 de diciembre de 2016 emitimos otra Resolución mediante la cual le concedimos al licenciado Santos Ortiz hasta el 21 de diciembre de 2016 para que entregara los expedientes.(4) Además, dentro del mismo término, el abogado debía acreditar a este Tribunal el cum-plimiento con esta orden. De igual modo, reiteramos que el licenciado Santos Ortiz debía contestar los méritos de la queja AB-2016-0209 y que tendría hasta el 21 de diciembre de 2016 para ello. Finalmente, le advertimos al abogado que, independientemente de los méritos de la queja, el in-cumplimiento con las órdenes de este Tribunal constituye una violación al Canon 9 del Código de Etica Profesional, 4 LPRA Ap. IX, lo que podría acarrear la suspensión del ejer-cicio de la abogacía y la notaría.
Una vez vencido el término concedido al abogado, el 3 de febrero de 2017 el Procurador General presentó una Mo-ción urgente sobre Resolución de 14 de diciembre de 2016. En el referido escrito informó que el licenciado Santos Ortiz no ha cumplido con ninguna de nuestras órdenes. Par-ticularmente, señaló que se comunicó con la señora Torres Canales y ésta le indicó que el abogado aun no le ha entre-*395gado el expediente, por lo que está confrontando problemas con su caso. Así pues, el Procurador General entiende que la desatención del licenciado Santos Ortiz a este proceso constituye una violación a los Cánones 9 y 12 de Ética Pro-fesional, 4 LPRA Ap. IX. Aún hoy el abogado no ha compa-recido ante nosotros.
I—i
Como parte de nuestra facultad inherente de regular la profesión jurídica en Puerto Rico, nos corresponde asegu-rar que las y los miembros admitidos a la práctica de la abogacía y la notaría ejerzan sus funciones de manera res-ponsable, competente y diligente.(5) A esos fines, el Código de Etica Profesional establece las normas mínimas de con-ducta que deben seguir los abogados y las abogadas que ejercen esta profesión.(6)
 Una de las disposiciones de mayor importancia en nuestro ordenamiento jurídico es el Canon 9 del Código de Etica Profesional, supra, el cual establece que los abogados y las abogadas deben “observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Por ello, tienen que atender y obedecer estrictamente las órdenes de este Tribunal o de cualquier foro al que se encuentren obli-gados a comparecer.(7) Así pues, todo abogado y toda abo-gada tienen la obligación de responder diligente y oportu-namente a los requerimientos y las órdenes de este Tribunal, especialmente en aquellos asuntos relacionados *396con procedimientos disciplinarios sobre su conducta profesional.(8)
Cabe destacar que el incumplimiento con este de-ber demuestra un claro menosprecio a la autoridad de este Tribunal.(9) Además, en reiteradas ocasiones hemos seña-lado que la actitud de indiferencia a nuestros apercibi-mientos sobre sanciones disciplinarias constituye causa suficiente para una suspensión inmediata de la práctica de la profesión.(10) De ese modo, desatender nuestros requeri-mientos es incompatible con la práctica de la profesión y constituye una violación al Canon 9 del Código de Etica Profesional, supra.(11)
f—i h—1 i—i
A pesar de las múltiples oportunidades y apercibimientos de este Tribunal, el licenciado Santos Ortiz ha desplegado una conducta temeraria en desatención a nuestra autoridad como foro regulador de la profesión legal. Ello, pues el abo-gado ha incumplido con todas las órdenes que hemos emi-tido y no ha comparecido a contestar los señalamientos im-putados en su contra. Esa conducta, en sí misma, constituye un craso incumplimiento con el Canon 9 del Código de Etica Profesional, supra. Con su comportamiento, el licenciado Santos Ortiz nos ha demostrado que no tiene interés en practicar la profesión jurídica en esta jurisdicción.
*397IV
Por los fundamentos expuestos, decretamos la suspen-sión inmediata e indefinida del licenciado Santos Ortiz del ejercicio de la abogacía y la notaría.

El licenciado Santos Ortiz deberá notificar de forma in-mediata a sus clientes que, por motivo de su suspensión, no podrá continuar proveyéndoles consultorio ni representa-ción legal, y debe devolverles los expedientes de cualquier caso ya atendido o pendiente de resolución, incluyendo el expediente de la, Unión y d,e la, señora Torres Canales, y los honorarios que haya percibido por cualquier trabajo no realizado. De igual manera, tendrá la responsabilidad de informar inmediatamente de su suspensión a todos los fo-ros judiciales y administrativos en los que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumplimiento con todo lo anterior, dentro del término de treinta días, contado a partir de la notificación de la pre-sente Opinión “per curiam” y Sentencia.


Se ordena al Alguacil de este Tribunal que incaute inme-diatamente la obra y el sello notarial del licenciado Santos Ortiz y los entregue al Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe. Consecuentemente, la fianza notarial queda auto-máticamente cancelada. La fianza se considerará buena y válida por tres años después de su terminación en cuanto a los actos realizados por el licenciado Santos Ortiz durante el periodo en que la fianza estuvo vigente. Notifíquese per-sonalmente esta Opinión “per curiam” y Sentencia.


Se dictará sentencia de conformidad.


 Cabe destacar que el Ledo. Ricardo Santos Ortiz tiene 2 quejas activas adi-*393dónales a la de epígrafe ante este Tribunal; éstas son la queja AB-2015-126 y la queja AB-2017-45.


 La copia de la notificación de la Resolución se archivó en los autos el 21 de septiembre de 2016.


 La copia de la notificación de la Resolución se archivó en los autos el 17 de octubre de 2016.


 La copia de la notificación de la Resolución se archivó en los autos el 19 de diciembre de 2016.


 In re Marín Serrano, 197 DPR 535 (2017); In re Montalvo Delgado, 196 DPR 541 (2016); In re Sepúlveda Torres, 196 DPR 50 (2016); In re Oyola Torres, 195 DPR 437, 440 (2016); In re Vera Vélez, 192 DPR 216, 226 (2015).


 In re Marín Serrano, supra; In re Sepúlveda Torres, supra. Véanse, además: In re Guemárez Santiago, 191 DPR 611, 617-618 (2014); In re Falcón López, 189 DPR 689, 695 (2013).


 In re Marín Serrano, supra; In re Rodríguez Quesada, 195 DPR 967 (2016); In re Stacholy Ramos, 195 DPR 858 (2016).


 In re Marín Serrano, supra; In re Vera Vélez, supra, pág. 226.


 In re Marín Serrano, supra; In re Rodríguez Quesada, supra. Véanse, además: In re De León Rodríguez, 190 DPR 378, 390-391 (2014); In re Irizarry Irizarry, 190 DPR 368, 374 (2014).


 In re Marín Serrano, supra; In re Vera Vélez, supra, págs. 226-227; In re Toro Soto, 181 DPR 654, 660 (2011); In re Martínez Sotomayor I, 181 DPR 1, 3 (2011).


 In re Marín Serrano, supra; In re Figueroa Cortés, 196 DPR 1 (2016).